                            UNITED STATES DISTRICT COURT
                             DISTRICT OF MASSACHUSETTS

                                                      CIVIL ACTION NO. 19-cv-10527-IT


JEAN REGIS and VERLANDE REGIS, on
their own behalf and on behalf of their minor
children, M, J, and H,

                           Plaintiffs,
v.

WILLIAM GROSS, WILLIAM FEENEY,
MATTHEW PIEROWAY, JOHN DOES 1-
10, and THE CITY OF BOSTON,

                          Defendants.


  ASSENTED-TO MOTION FOR ENLARGEMENT OF TIME FOR DEFENDANTS
 WILLIAM GROSS, WILLIAM FEENEY, MATTHEW PIEROWAY, AND THE CITY
    OF BOSTON TO ANSWER OR OTHERWISE RESPOND TO PLAINTIFFS’
                           COMPLAINT

       The Defendants, William Gross, William Feeney, Matthew Pieroway, and the City of

Boston (“Defendants”), hereby move this Honorable Court for a two-week extension of time, up

to and including May 3, 2019, for them to answer or otherwise respond to Plaintiffs’ Complaint.

In support of this Motion, the Defendants state the following:

       1.      In their complaint, Plaintiffs allege a host of federal and state law civil rights

violations, as well as state law claims, against both the City and the individual officers.

       2.      Defendants Feeney and Pieroway were served with the complaint on or about

March 28, 2019. Upon receipt of the complaint, Defendants Feeney and Pieroway submitted

requests for representation from the City of Boston Law Department. These requests must pass

through the chain of command, i.e., through the Boston Police Department’s Legal Advisor’s

Office, the Police Commissioner, and ultimately the Corporation Counsel. This process often



                                                  1
takes several weeks. Defendants Feeney and Pieroway were approved for representation from

the City of Boston Law Department on April 16, 2019.

       3.      Accordingly, Defendants Feeney and Pieroway need additional time to meet with

counsel and prepare their answers or other responses to Plaintiffs’ complaint. An additional two

weeks should be sufficient for this purpose.

       4.      To streamline the answers and/or responses for all of the Defendants, the

Defendants respectfully request that they be permitted to file their answers and/or responses up

to and including on May 3, 2019.

       5.      Plaintiffs, through their counsel, assent to this request.

       WHEREFORE, the Defendants, William Gross, William Feeney, Matthew Pieroway, and

the City of Boston, respectfully request an extension, up to and including May 3, 2019, to file

their answers or other responses to Plaintiffs’ complaint.




                                                  2
     CERTIFICATE OF SERVICE                     Respectfully submitted,

I hereby certify that on this day, a copy of    DEFENDANTS, WILLIAM GROSS,
this document, filed through the CM/ECF         WILLIAM FEENEY, MATTHEW
system, will be sent electronically to the      PIEROWAY, AND CITY OF BOSTON
registered participants as identified on the
Notice of Electronic Filing and paper           By their attorneys:
copies will be sent to those indicated as
non-registered participants.                    Eugene L. O’Flaherty
                                                Corporation Counsel
/s/ Nicole M. O’Connor
Nicole M. O’Connor
                                                /s/ Nicole M. O’Connor
Date: April 16, 2019                            Nicole M. O’Connor (BBO#675535)
                                                Senior Assistant Corporation Counsel
                                                City of Boston Law Department
                                                City Hall, Room 615
                                                Boston, MA 02201
                                                (617) 635-4039
                                                Nicole.OConnor@boston.gov



                                        7.1 CERTIFICATE

       I, Nicole M. O’Connor, hereby certify that I conferred with counsel for the Plaintiffs
(Joshua Solomon, Ruth Bourquin, and Lauren Riddle) via telephone conference on April 16,
2019 regarding the issues raised in this motion. Counsel indicated their assent to the relief
requested herein.


Date: April 16, 2019                           /s/ Nicole M. O’Connor




                                                 3
